Garry, J.
Appeal from a judgment of the County Court of Schenectady County (Hoye, J.), rendered September 7, 2011, convicting defendant upon his plea of guilty of the crime of driving while intoxicated.
Pursuant to a plea agreement, defendant waived indictment, pleaded guilty to a superior court information charging him with driving while intoxicated and waived his right to appeal, with the understanding that he would be sentenced to V-fe to 4 years in prison. County Court thereafter imposed the agreed-upon sentence. Defendant appeals.
We affirm. Contrary to defendant’s contention, we find that he made a valid waiver of the right to appeal, as the plea allocution and the counseled written waiver executed in open court demonstrate that he voluntarily, knowingly and intelligently waived the right to appeal his conviction and sentence (see People v Jerome, 98 AD3d 1188, 1189 [2012], lv denied 20 NY3d *1116987 [2012]; People v Martinez-Velazquez, 89 AD3d 1318, 1319 [2011] ). To the extent that defendant’s claim that he was denied the effective assistance of counsel survives his appeal waiver, the claim is not preserved for our review as the record before us does not demonstrate that he moved to withdraw his plea or vacate the judgment of conviction (see People v Lazore, 102 AD3d 1017, 1017-1018 [2013]; People v Benson, 100 AD3d 1108, 1109 [2012] ).
Peters, P.J., Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed.